—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J., at trial; Rooney, J., at sentencing), rendered March 4, 1997, convicting him of robbery in the first degree (six counts) and robbery in the second degree (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, once he was lawfully arrested on an out-of-State fugitive warrant, “it was proper for the police to place him in a lineup for a separate, unrelated *361crime” (People v Griffin, 161 AD2d 799, 800; see, People v Whitaker, 64 NY2d 347, cert denied 474 US 830; People v Crawford, 221 AD2d 462).
Tfye defendant’s challenge to the sufficiency of the evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Sullivan, Luciano and Smith, JJ., concur.